DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment filed 4/3/2020, Applicant amended claims 16-21 (formerly second instance of 15-20).  This amendment is acknowledged.  Claims 1-21 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities: the claim does not end with a period.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “and and” should likely read “and”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the claim depends from claim 18, however this is likely supposed to depend from claim 19 after the claims were renumbered.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the user" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the user" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the user" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Therefore Claims 2-18 and 20 are also rejected as they depend from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munsell et al. US Pat. No. 10,012,473.
Munsell teaches:
In Reference to Claim 1
An archery viewfinder (10, Fig. 1-18), comprising: 
a viewfinder housing having a geometrically parallel shape (housing 16/32 has a geometrically parallel shape (cylindrical), Fig. 4-18); and 
at least one light baffle in the viewfinder housing (baffle insert 36/46 and baffle vanes 26 and baffle grooves 28 positioned in the housing, Fig. 5-18); 
wherein a combination of the geometrically parallel shape and at least one light baffle substantially reduces or even fully eliminates incident stray light from causing glare when viewed or observed by the user (the baffles and housing shape together eliminate or significantly reduce light from entering the user’s view, Fig. 15-18, Col. 5 lines 16-60, Col. 1 lines 16-30).  
In Reference to Claim 2
The archery viewfinder of claim 1, wherein viewfinder housing is configured to be mounted on both a front toward target position and a rear toward user position in an archery bow system (the housing is held in a position via grooves 42 on a bowstring of an archery bow system 12 and extends in both a forward toward the target (ahead of the bowstring) and rearward (toward a user), Fig. 4-18).  
In Reference to Claim 4
The archery viewfinder of claim 1, wherein the geometrically parallel shape is a cylinder (cylindrical housing 16, Fig. 5-18).  
In Reference to Claim 5
The archery viewfinder of claim 1, wherein the at least one light baffle effectively redirects incident off-axis light generally away from a user of an archery bow system (the grooves and vanes 26/28 as well as rear baffle 46 each direct light away from the rear end of the sight and therefore away from the user, Fig. 16).  
In Reference to Claim 6
The archery viewfinder of claim 1, wherein the viewfinder housing has a forward section with a front surface having an opening aperture diameter substantially equal to an innermost diameter (the forward end of the housing 18 has a forward opening/aperture having a diameter similar to an inner diameter near the middle of the housing body (near groove 42), Fig. 6, 8, 11, 16).  
In Reference to Claim 7
The archery viewfinder of claim 6, wherein the innermost diameter is defined as an end of the geometrically parallel shape formed by propagating the opening aperture diameter axially until it intersects with an inner surface of the viewfinder housing (the front end aperture of 18 when extended along axially into the housing would intersect near 24/48 within the housing at about the middle of the length of the housing, Fig. 6, 8, 11, 15, 16).  
In Reference to Claim 8
The archery viewfinder of claim 1, wherein a minimum of one annular groove of the at least one light baffle has a diameter greater than the opening aperture diameter and a field stop (the forward baffle groove has a diameter greater than the forward end opening aperture in forward end 18 and the field stop (central aperture) near 24, Fig. 6, 8, 11, 15-16).  
In Reference to Claim 9
The archery viewfinder of claim 8, wherein additional annular rings are configured as a function of a length of the forward section (additional rings formed by grooves 28 and rings 26 are configured along a length of the forward section of the housing, Fig. 5-18, Col. 4 lines 3-34). 
In Reference to Claim 10
The archery viewfinder of claim 9, wherein the function is defined as a longer sectional length having more annular rings and grooves to minimize reflected and stray light (the forward/longer sectional length may include more rings/grooves to reflect stray light, Fig. 6, 15-18, Col. 3 line 52 – Col. 4 line 34, Col. 5 lines 9-60).  
In Reference to Claim 11
The archery viewfinder of claim 1, wherein the viewfinder housing has an aft section with an aft surface having an opening aperture diameter substantially equal to an innermost diameter of the viewfinder housing (the rear/aft end of the housing 44 forms and aperture with or without the inserted baffle 46 when extended along axially into the housing would intersect near 24/48 within the housing at about the middle of the length of the housing, Fig. 6, 8, 11, 15, 16).  
In Reference to Claim 12
The archery viewfinder of claim 11, wherein the innermost diameter is measured from an end of viewfinder housing formed by propagating an aperture diameter axially until it intersects with an inner surface of the viewfinder housing (the rear end aperture of 44/46 when extended along axially into the housing would intersect near 24/48 within the housing at about the middle of the length of the housing, Fig. 6, 8, 11, 15, 16).  
In Reference to Claim 13
The archery viewfinder of claim 12, wherein additional annular rings and and the at least one light baffle are a function of a length of a forward section to eliminate the stray light (additional rings formed by grooves 28 and rings 26 are configured along a length of the forward section of the housing to eliminate stray light, Fig. 5-18, Col. 4 lines 3-34).  
In Reference to Claim 14
The archery viewfinder of claim 1, wherein the viewfinder housing has a third section at an intersection of propagated cylinders of a forward section aperture and an aft section aperture intersecting with first inner surfaces of the viewfinder housing (a central section is formed at 24/48 and further a smallest aperture 45 are all formed between the forward section 18 and the rear section 44 and forms an aperture smaller than the groove 28 and the threaded rear of 44, Fig. 6, 8, 11, 13, 15-18).  
In Reference to Claim 15
The archery viewfinder of claim 14, wherein an aperture diameter is smaller than the forward section aperture and aft section aperture (a central section is formed at 24/48 and further a smallest aperture 45 are all formed between the forward section 18 and the rear section 44 and forms an aperture smaller than the groove 28 and the threaded rear of 44, Fig. 6, 8, 11, 13, 15-18).  
In Reference to Claim 16
The archery viewfinder of claim 1, further comprising a separate baffle component and lens (separate rear baffle 48 may include a central lens 48, Fig. 5-18).  
In Reference to Claim 17
The archery viewfinder of claim 1, further comprising a separate baffle component without lens feature for opto-mechanical centering (the separate rear baffle 48 may be included without the lens 48 and may include interchangeable baffle 36 with different aperture size 45, Col. 5 lines 1-15, Col. 5 line 52 – Col. 6 line 23).  
In Reference to Claim 18
The archery viewfinder of claim 1, wherein the viewfinder housing is threaded, and a separate baffle component has a complimentary threaded (rear baffle 46 is threaded to engage corresponding threads in the rear end 44 of housing 16, Fig. 5-18).  
In Reference to Claim 20
The archery viewfinder of claim 18, wherein the geometrically parallel shape is cylindrical (cylindrical housing 16, Fig. 5-18).  
In Reference to Claim 19
An archery viewfinder (10, Fig. 1-18), comprising: 
a viewfinder housing having a geometrically parallel shape (housing 16/32 has a geometrically parallel shape (cylindrical), Fig. 4-18); and 
at least one light baffle in the viewfinder housing, the at least one light baffle formed by a first diameter of the viewfinder forming adjacent ridges and a second diameter of the viewfinder housing forming a groove between the adjacent ridges (baffle insert 36/46 and baffle vanes 26 and baffle grooves 28 are positioned in the housing, wherein the ridges/vanes 26 have a first diameter and the grooves 28 have a second diameter, Fig. 5-18); 
wherein a combination of the geometrically parallel shape and the at least one light baffle substantially reduces or even fully eliminates incident stray light from causing glare when viewed or observed by the user (the baffles and housing shape together eliminate or significantly reduce light from entering the user’s view, Fig. 15-18, Col. 5 lines 16-60, Col. 1 lines 16-30).
In Reference to Claim 21
An archery viewfinder (10, Fig. 1-18), comprising: 
a viewfinder housing having a cylindrical shape, the viewfinder configured to be mounted on at least one of a front toward target position and a rear toward user position in an archery bow system (housing 16/32 has a geometrically parallel shape (cylindrical), wherein the housing is held in a position via grooves 42 on a bowstring and extends in both a forward toward the target (ahead of the bowstring) and rearward (toward a user), Fig. 4-18); and 
at least one light baffle in the viewfinder housing, the at least one light baffle formed by a first diameter of the viewfinder forming adjacent ridges and a second diameter of the viewfinder housing forming a groove between the adjacent ridges (baffle insert 36/46 and baffle vanes 26 and baffle grooves 28 are positioned in the housing, wherein the ridges/vanes 26 have a first diameter and the grooves 28 have a second diameter, Fig. 5-18); 
wherein a combination of the geometrically parallel shape and the at least one light baffle substantially reduces or even fully eliminates incident stray light from causing glare when viewed or observed by the user (the baffles and housing shape together eliminate or significantly reduce light from entering the user’s view, Fig. 15-18, Col. 5 lines 16-60, Col. 1 lines 16-30).   
Additionally or Alternatively, Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence et. al. US Pat. No. 6,058,921.
Lawrence teaches:
In Reference to Claim 1
An archery viewfinder (10, Fig. 1-7), comprising: 
a viewfinder housing having a geometrically parallel shape (housing 32 has a geometrically parallel shape (cylindrical with polygonal bow string interactive section 40), Fig. 1-4); and 
at least one light baffle in the viewfinder housing (the interior walls 38 include a light absorbing coating forming a baffle/hood for the lens, wherein the lens may further include a baffle/angled section 64 having light absorbing properties, Fig. 1-7, Col. 2 line 61 - Col. 3 line 32, Col. 3 line 57 – Col. 4 line 38); 
wherein a combination of the geometrically parallel shape and at least one light baffle substantially reduces or even fully eliminates incident stray light from causing glare when viewed or observed by the user (the baffle and housing shape together eliminate or significantly reduce light from entering the user’s view, Fig. 1-7, Col. 3 line 57 – Col. 4 line 38, Col. 2 line 61 - Col. 3 line 32).  
In Reference to Claim 2
The archery viewfinder of claim 1, wherein viewfinder housing is configured to be mounted on both a front toward target position and a rear toward user position in an archery bow system (the housing 32 is held in a position via grooves 50 on a bowstring 30 of an archery bow system 12 and extends in both a forward toward the target (ahead of the bowstring) and rearward (toward a user), Fig. 1-4).  
In Reference to Claim 3
The archery viewfinder of claim 1, wherein the geometrically parallel shape is a polygon (polygon housing portion 40 secures the sight to the archery system string 30, Fig. 1-3).  
In Reference to Claim 4
The archery viewfinder of claim 1, wherein the geometrically parallel shape is a cylinder (cylindrical housing barrel 38, Fig. 1-4).  
In Reference to Claim 5
The archery viewfinder of claim 1, wherein the at least one light baffle effectively redirects incident off-axis light generally away from a user of an archery bow system (the baffle and housing shape together eliminate or significantly reduce light from entering the user’s view, Fig. 1-7, Col. 3 line 57 – Col. 4 line 38, Col. 2 line 61 - Col. 3 line 32).
In Reference to Claim 6
The archery viewfinder of claim 1, wherein the viewfinder housing has a forward section with a front surface having an opening aperture diameter substantially equal to an innermost diameter (the forward end of the housing 38 has a forward opening/aperture having a diameter similar to an inner diameter near the middle of the housing body (near 34), Fig. 1-4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103a as being unpatentable over Munsell as applied to claim 1 above and further in view of Saunders US Pat. No. 5,347,976.
In Reference to Claim 3
Munsell teaches:
The archery viewfinder of claim 1, wherein the geometrically parallel shape is a cylinder.
Munsell fails to teach:
The shape being a polygon.
Further, Saunders teaches:
A similar archery viewfinder (10) having a housing (32) secured to an archery system (via strings 90/92), the housing forming a geometrically parallel shape of a polygon (Fig. 1/4) and a light baffle that may reduce or eliminate stray light (tapered aperture 102a, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Munsell to have formed the housing as a polygon shape in order to more securely hold it within the bowstring as taught by Saunders (Col. 2 lines 53-63, Col. 3 lines 12-32).  Further, though Munsell does not specifically teach the housing being formed in a polygon shape, it would have been obvious to one having ordinary skill in the art to have formed the housing in a polygon shape as this type of shape is known and used in the art and as it has been held that the configuration of a claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Saunders (3,703,771), Shores (4,833,786), Beutler (5,669,146), Grace (7,543,389), Walker (8,201,339), Bergaleta Sanchez (10,161,719), Schuster (10,852,096) teach a viewfinder with a parallel shape housing and at least one light baffle to reduce stray light.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711